Citation Nr: 1822305	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-51 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating of 100 percent for service-connected anxiety prior to June 24, 2015. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The July 2015 rating decision granted the Veteran a rating of 100 percent effective June 24, 2015, a 50 percent rating for the period between February 9, 2011, and June 24, 2015, and a rating of 30 percent prior to February 9, 2011 for his service-connected anxiety.  

The July 2015 rating decision was part of an ongoing appeal of a rating decision from June 2009 that granted service connection for anxiety disorder, which had been remanded by the Board in May 2015.  In conjunction with the July 2015 rating decision a supplemental statement of the case was issued and the appeal returned to the Board in June 2016, where a rating in excess of 30 percent prior to February 9, 2011, and in excess of 50 percent from February 9, 2011, to June 24, 2015, was denied.  

In January 2016, the Veteran filed a notice of disagreement with the July 2015 rating decision requesting the 100 percent rating prior to June 24, 2015.  A statement of the case was issued in September 2016.  A VA Form 9 was filed the same month, and the RO certified the appeal to the Board in February 2017.   

The Board notes that the June 2016 Board decision remanded the issue of entitlement to a TDIU prior to June 24, 2015.  This issue remains with the RO, which the record indicates is still conducting the requested development actions.  This issue has not been recertified to the Board nor has a supplemental statement of the case been issued.  Therefore, that issue is not before the Board at this time. 



This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The July 2015 rating decision adjudicated the issue of entitlement to a disability rating for service-connected anxiety in excess of 30 percent prior to February 9, 2011, and in excess of 50 percent from February 9, 2011, to June 24, 2015. 

2.  The June 2016 Board decision adjudicated the issue of entitlement to a disability rating for service-connected anxiety in excess of 30 percent prior to February 9, 2011, and in excess of 50 percent from February 9, 2011, to June 24, 2015

3.  The June 2016 Board decision was not appealed or challenged on the basis of clear and unmistakable error.  


CONCLUSION OF LAW

1.  The June 2016 Board decision subsumed the July 2015 rating decision.  38 C.F.R. § 20.1104 (2017).

2.  The June 2016 Board decision is final.  38 U.S.C. §§ 7103 (2012); 38 C.F.R. § 20.1100 (2017).

3.  The Veteran claim for a disability rating of 100 percent for service-connected anxiety prior to June 24, 2015 fails to allege a specific error of fact or law for which the Board can grant relief and thus is dismissed.  38 U.S.C. § 7105 (2012); 38 C.F.R. § § 20.1100 (2017)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's appeal of the July 2015 rating decision is precluded by the legal principle of Res Judicata. 

As explained by the United States Court of Appeals for Veterans Claims in DiCarlo v. Nicholson, 20 Vet. App. 52, 55-56 (2006):

The concept of res judicata requires that there be only one valid decision on any adjudicated issue or claim; that decision is the only appropriate target for any future collateral attack on that issue or claim. Cf. Hazan v. Gober, 10. 511, 520-21 (1997) (holding that where an unappealed final decision is determinative of an issue, an appellant is collaterally estopped from "relitigating the same issue based upon the same evidence, albeit for a different purpose").  Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded. See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir.2005) ("'The purpose of the rule of finality is to preclude repetitive and belated readjudications of veterans' benefits claims.'" (quoting Cook, 318 F.3d at 1339)); Bissonnette, 18. at 112 ("In essence, the res judicata precedent ensures that a litigant may have his or her day in Court, but not two or three."); see also Hazan, supra.

Here the Veteran's appeal of the July 2015 rating decision is an inappropriate collateral attack on the June 2016 Board decision.  This is because the June 2015 rating decision was subsumed by the June 2016 Board decision.  38 C.F.R. § 20.1104.  See Olson v. Brown, 5 Vet. App. 430 (1993) (when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.

The July 2015 rating decision was part of a June 2009 appeal, which had been remanded to the RO in May 2015.  Subsequent to the July 2015 rating decision, a supplemental statement of the case was issued with the same findings as the July 2015 rating decision, and the issue was recertified to the Board. 

On June 2, 2016, the Board issued a decision on the issue of entitlement to a rating in excess of 30 percent prior to February 9, 2011, and in excess of 50 percent from February 9, 2011, to June 24, 2015, for service-connected anxiety, affirming the July 2015 rating decision.  

The June 2016 decision was not appealed to the United States Court of Appeals for Veterans Claims.  The Veteran has not asserted the June 2016 decision contained CUE.  Thus it became final.  38 C.F.R. § 20.1100 (2017).  As noted by the United States Court of Appeals for the Federal Circuit, "principles of finality and res judicata apply to agency decisions that have not been appealed and have become final."  Cook v. Principi, 318 F.3d 1334, 1336 (2002).

Thus the final June 2016 Board decision subsumed all the previous RO rating decisions concerning the rating of the Veteran's anxiety disorder, including the July 2015 rating decision.  38 C.F.R. § 20.1104 (2017)  

As the Veteran's appeal of the July 2015 attack is an inappropriate collateral attack on the final June 2016 Board decision, it fails to allege an error of law or fact for which relief can be granted and shall be dismissed.  38 U.S.C.A. § 7105 (2012); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  

	(CONTINUED ON NEXT PAGE)







ORDER

The Veteran's claim of entitlement to a disability rating of 100 percent for service-connected anxiety prior to June 24, 2015, is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


